DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020, has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2016/0299428 (hereinafter referred to as Masunaga).
Masunaga, in the abstract, and in [0021]-[0039], discloses a photoresist composition comprising a resin with the claimed structural unit I, (see U-1), and the claimed sulfonium salt B1 (see a2) (claim 1).
Claim(s) 1-7, 10-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No.2006-276760 (hereinafter referred to as Kawanishi).
Kawanishi, in claim 2, [0001], and in paragraph no [0008]-[0014], [0047]-[0065],  and formula (III), (IIIa), chemical formulas 12-14, discloses the claimed photoresist composition and the resin with the claimed structural formula as indicated by Formula (III) and formulas 12-14, is the same claimed structure, and formula 14 discloses the claimed acid labile group recited in claim 2.  Kawanishi, in paragraph nos. [0067]-[0077], discloses 1 is  single bond, and the salt claimed is the same claimed structure recited and has the same claimed acid property recited in claim 6 (claims 1-6, 10).   Kawanishi, in [0127], discloses that the claimed resist composition (disclosed in the preceding sentences), by coating the resist composition on a substrate surface and subjecting the coating to baking to form a resist film, followed by irradiation to EUV light (exposing to radiation), followed by heating (post exposure bake), and then developing the irradiated and heated resist to form the resist pattern (photoresist pattern) (claim 7).  Kawanishi, in [0139], discloses the claimed resin structure (a1-1), as disclosed in structure A23 and/or A24 (claim 11).  Kawanishi, in [0046], discloses the claimed resin structure of (a2-1) (claim 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No.2006-276760 (hereinafter referred to as Kawanishi) in view of U. S. Patent Application Publication No. 2010/0203446 (hereinafter referred to as Ichikawa).
Kawanishi is discussed in paragraph no. 4, above.
The difference between the claims and Kawanishi is that Kawanishi does not disclose that the resist composition includes the claimed salt structure as recited in claims 8-9, or the resin structure recited in claim 13.
1 that includes the claimed hydrocarbon wherein a methylene can be replaced by ‒O‒ or ‒CO‒, and the claimed Lb1 group, on page 19, as part of the salt structure.
Therefore, it would be obvious to a skilled artisan to modify Kawanishi by including the claimed resin structure as part of the resist composition and the claimed salt structure as taught by Ichikawa because Ishikawa, in [0007]-[00014], discloses that using the claimed structure in the resist composition enables the resist composition to maintain high resolution and better line edge roughness.

Response to Arguments
Applicant’ Amendment and Remarks filed in an RCE filed December 10, 2020, have been fully considered but they are not persuasive.  With respect to applicant’s argument that Kawanishi in paragraph nos. 130-159, does not teach a photoresist composition comprising both a resin of the claimed formula I and a salt of the claimed formula B1, Kawanishi in the abstract, discloses that the positive resist composition contains a resin which contains a repeating unit of a specific structure and increases in solublility in an alkali developing solution by the action of an acid and a sulfonium salt compound which generates an acid by the action of EUV light having a specific structure and suggest to a skilled artisan that Kawanishi teaches a photoresist composition that comprises a resin and a salt (sulfonium salt as the acid generator) and Kawanishi in paragraph nos. [0009]-[0010], discloses that the photoresist composition comprises the claimed resin formula and the claimed sulfonium salt in the b1 structure, wherein the ‒CH2‒ group is replaced by ‒O‒ or ‒CO‒, the Kawanishi reference teaches in [0086], the claimed salt –O3S‒CF2‒CF2‒O‒CF2‒CF3, and is the same structure as that recited as B1.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 24, 2021.